Case 4:19-cv-00412-ALM Document 41-2 Filed 06/23/20 Page 1 of 4 PageID #: 629




                               EXHIBIT 2
Case 4:19-cv-00412-ALM Document 41-2 Filed 06/23/20 Page 2 of 4 PageID #: 630




CITY OF PLANO – SUBJECTS OF TESTIMONY

Definitions

“City” means the City of Plano, including its Planning and Zoning Commission and Planning
Department.

“Women’s Elevated” means the plaintiff, Women’s Elevated Sober Living LLC.

“Residence” means the house at 7312 Stoney Point Drive in Plano, Texas.


Matters for Examination

    1. The City’s policy for retention of written electronic documents, including any changes in
that policy since 2004.

    2. Any information in the City’s possession that the City regards as casting doubt on whether
the women living in the Residence have a handicap as that term is defined in the Fair Housing Act.

   3. The reasons for the adoption of and any amendments to the Plano Zoning Ordinance that
concern group homes, including but not limited to group homes that meet the definition of a
“Household Care Facility” or “Household Care Institution”

   4. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the change in definition of “Household Care Facility”
and “Household Care Institution” made pursuant to Ordinance 2004-09-18.

   5. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the definition of “Household Care Facility” and
“Household Care Institution” in the Plano Zoning Ordinance as adopted in Ordinance 2006-4-24

   6. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the change in definition of “Household Care Facility,”
“Household Care Institution,” and “Household” proposed in Zoning Case 2009-09.

    7. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with any other change in the definition of “Household Care
Facility,” “Household Care Institution,” or “Household” adopted by the City from 2001 to the
present.

    8. The date, ordinance or zoning case number, and content of every ordinance or zoning case
that concerned a change in the definition of “Household Care Facility,” “Household Care
Institution,” or “Household.”

    9. Any studies, reports, data compilations or other materials concerning sober living facilities,
including but not limited to:



CITY OF PLANO – SUBJECTS OF TESTIMONY                                                     Page 1 of 3
Case 4:19-cv-00412-ALM Document 41-2 Filed 06/23/20 Page 3 of 4 PageID #: 631




           a. the effect of sober living facilities on property values,

           b. the effect of sober living facilities on neighborhood character, or

           c. the effect of sober living facilities on neighborhood crime rates

gathered or considered by the City, the Board of Adjustment, or any member of the City staff in
connection with the Request for Accommodation that is the subject of this lawsuit.

    10. Any information not requested in item 9 above concerning sober living facilities, including
but not limited to:

           a. the effect of sober living facilities on property values,

           b. the effect of sober living facilities on neighborhood character, or

           c. the effect of sober living facilities on neighborhood crime rates

gathered or considered by the City, the Board of Adjustment, or any member of the City staff in
connection with the Request for Accommodation that is the subject of this lawsuit.

    11. Any traffic studies made at any time concerning Stoney Point drive or the neighborhood
surrounding it.

  12. The “regulatory requirements” referred to in your answers to Elevated’s Request for
Admissions 4 and 5.

   13. The rationale for every regulation, ordinance, code or other restriction that limits the
number of members of a “Household” who can reside at 7312 Stoney Point Drive.

   14. All records kept by or available to the City that show the number of individuals residing in
any given single-family residences in the City.

    15. Any records or other information kept by or available to the City showing the average or
typical number of residents in single-family residences in the City.

   16. The specific statements and evidence referred to in your answer to Elevated’s Interrogatory
No. 3.

    17. Any information the City has concerning the effectiveness of sober living facilities in
assisting recovering drug and alcohol addicts remain sober, whether or not gathered in connection
with the defense of this lawsuit.

    18. Any information the City has concerning the effect of sober living facilities on property
values in the immediate neighborhood of such facilities or the city as a whole.

   19. Every reason the City has chosen to fix the number of residents in a Household Care
Facility at 10 as opposed to six, eight, or some other number.



CITY OF PLANO – SUBJECTS OF TESTIMONY                                                    Page 2 of 3
Case 4:19-cv-00412-ALM Document 41-2 Filed 06/23/20 Page 4 of 4 PageID #: 632




    20. Any restrictions the City imposes on the use of residential properties to make money,
including in particular any restrictions the City imposes on renting single-family residences on
either on a short term or a long-term basis.

    21. Each complaint to the City concerning noise and traffic in single-family residential
neighborhoods for the period from January 1, 2010 to the present, including the address or area
that was the subject of the complaint.

    22. The rationale for the City’s adoption of its Backyard Cottage ordinance and for the
particular limits and requirements for backyard cottages regulated by it.

    23. Any information the City has concerning the location of sober living facilities in the City,
regardless of how or when that information was obtained.

   24. Any efforts by the City to gather information on the effect of Women’s Elevated Sober
Living on the surrounding neighborhood before the Board of Adjustment hearing on May 28, 2019.

    25. Any efforts by the City to gather information on the effect of Women’s Elevated on the
surrounding neighborhood after May 28, 2010.

   26. The author of and circumstances surrounding the creation of the following documents
produced by the City:

       PLANO 00115 to 00119
       PLANO 00242 to 00257 – and in particular the identity and job responsibilities of the
       person identified as “Ms. Jarrell” in those documents
       PLANO 00266 to 00277
       PLANO 00281 to 00293
       PLANO 00761 to 00793
       PLANO 00794 to 00897
       PLANO 04549 to 04591
       PLANO 04872 to 05184
       PLANO 05317 to 05347
       PLANO 05605 to 05708
       PLANO 05756 to 05760

  27. The “Plano Homeowners Council,” including its creation, the number and selection of its
members, its responsibilities and powers and whether it continues to exist.




CITY OF PLANO – SUBJECTS OF TESTIMONY                                                     Page 3 of 3
